Citation Nr: 0636443	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an upper back 
disorder.

5.  Entitlement to service connection for a lower back 
disorder.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1981 and from March 1991 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for myopia, a neck 
disorder, headaches, an upper back disorder, a lower back 
disorder, and sinusitis.

The veteran testified before the Board by videoconference in 
July 2003.  A transcript of the hearing has been associated 
with the claims folder.

In March 2004, the Board remanded the veteran's claims for 
further evidentiary development.

The veteran's service connection claims for allergies and 
upper respiratory infections, which were also denied by the 
RO in October 2002 and subsequently appealed, were granted on 
remand in a June 2006 rating decision.  Accordingly, they are 
no longer before the Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Board issued a letter to the veteran 
informing her that the Veterans Law Judge who conducted her 
videoconference hearing in July 2003 was no longer employed 
by the Board.  As the law requires that the Veterans Law 
Judge who conducts a hearing on appeal must also participate 
in any decision made on that appeal, the veteran was afforded 
the opportunity to request another hearing.  In her October 
2006 reply, the veteran requested a videoconference hearing.  
This hearing must be scheduled on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a 
videoconference hearing before the Board 
and provided appropriate notice.

2.  After the hearing has been held, the 
case should be returned directly to the 
Board for further consideration.  No 
additional action on the part of the RO is 
required with respect to the issues on 
appeal.  The RO need not readjudicate the 
claim, and a Supplemental Statement of the 
Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


